Case 6:20-cv-00453-ADA Document 1-14 Filed 06/01/20 Page 1 of 11




            EXHIBIT N
                                   Case 6:20-cv-00453-ADA Document 1-14 Filed 06/01/20 Page 2 of 11

                                                  JENAM TECH LLC’S INFRINGEMENT ANALYSIS

                                                         U.S. Patent No. 9,923,996 – Google LLC
                                                                         Claim 1

      Jenam Tech LLC (“Jenam”) provides evidence of infringement of Claim 1 of U.S. Patent No. 9,923,996 (hereinafter “the ’996 patent”) by
Google LLC (“Google”). In support thereof, Jenam provides the following claim charts.
        “Accused Instrumentalities” as used herein refers to at least one or more websites or web addresses including, but not limited to
www.google.com, stored and/or hosted on one or more servers owned or under the control of Google. These claim charts demonstrate Google’s
infringement, and provide notice of such infringement, by comparing each element of the asserted claims to corresponding components, aspects, and/or
features of the Accused Instrumentalities. These claim charts are not intended to constitute an expert report on infringement. These claim charts
include information provided by way of example, and not by way of limitation.
        The analysis set forth below is based only upon information from publicly available resources regarding the Infringing Instrumentalities, as
Google has not yet provided any non-public information. An analysis of Google’s (or other third parties’) technical documentation and/or software
source code may assist in fully identify all infringing features and functionality. Accordingly, Jenam reserves the right to supplement this
infringement analysis once such information is made available to Jenam. Furthermore, Jenam reserves the right to revise this infringement analysis,
as appropriate, upon issuance of a court order construing any terms recited in the asserted claims.
         Unless otherwise noted, Jenam contends that Google directly infringes the ’996 patent in violation of 35 U.S.C. § 271(a) by selling, offering
to sell, making, using, and/or importing the Infringing Instrumentalities. The following exemplary analysis demonstrates that infringement. Unless
otherwise noted, Jenam further contends that the evidence below supports a finding of indirect infringement under 35 U.S.C. §§ 271(b) and/or (c), in
conjunction with other evidence of liability under one or more of those subsections. Google makes, uses, sells, imports, or offers for sale in the
United States, or has made, used, sold, imported, or offered for sale in the past, without authority, or induces others to make, use, sell, import, or offer
for sale in the United States, or has induced others to make, use, sell, import, or offer for sale in the past, without authority products, equipment, or
services that infringe Claim 1 of the ’996 patent, including without limitation, the Accused Instrumentalities.
        Unless otherwise noted, Jenam believes and contends that each element of each claim asserted herein is literally met through Google’s
provision of the Infringing Instrumentalities. However, to the extent that Google attempts to allege that any asserted claim element is not literally
met, Jenam believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its investigation and analysis of
the Infringing Instrumentalities, Jenam did not identify any substantial differences between the elements of the patent claims and the corresponding
features of the Infringing Instrumentalities, as set forth herein. In each instance, the identified feature of the Infringing Instrumentalities performs at
least substantially the same function in substantially the same way to achieve substantially the same result as the corresponding claim element.
        To the extent the chart of an asserted claim relies on evidence about certain specifically-identified Accused Instrumentalities, Jenam asserts
that, on information and belief, any similarly-functioning instrumentalities also infringes the charted claim. Jenam reserves the right to amend this
infringement analysis based on other products made, used, sold, imported, or offered for sale by Google. Jenam also reserves the right to amend this
infringement analysis by citing other claims of the ’996 patent, not listed in the claim chart, that are infringed by the Accused Instrumentalities. Jenam
further reserves the right to amend this infringement analysis by adding, subtracting, or otherwise modifying content in the “Accused Instrumentalities”
column of each chart.
                                       Case 6:20-cv-00453-ADA Document 1-14 Filed 06/01/20 Page 3 of 11
                                                                           CLAIM CHARTS
                                                            BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                                      U.S. Patent No. 9,923,996

Claim 1                                 Accused Instrumentalities
An apparatus comprising: a non‐         Google uses an apparatus (e.g., one or more servers, etc.) including a non‐transitory memory storing a
transitory memory storing a             network application (e.g., server software, etc.), and one or more processors in communication with the
network application; and one or         non‐transitory memory, wherein the one or more processors execute the network application such that
more processors in                      the network application is configured to operate in accordance with a first protocol including a
communication with the non‐             transmission control protocol (TCP).
transitory memory, wherein the
one or more processors execute          See excerpt(s) below, for example (emphasis added, if any):
the network application such that
the network application is              Note: Below is a web page of Google (https://www.google.com/).
configured to operate in
accordance with a first protocol
including a transmission control
protocol (TCP), the apparatus,
when operating in accordance
with the first protocol to establish
a TCP connection, configured to:




communicate a segment including         Google uses the apparatus (e.g., the one or more servers, etc.) that, when operating in accordance with
at least one first synchronize bit;     the first protocol to establish the TCP connection, is configured for a) communicating a segment
                                        including at least one first synchronize bit; b) communicating a first acknowledgement of the segment,
communicate a first                     and at least one second synchronize bit; and c) communicating a second acknowledgement.
acknowledgement of the
segment, and at least one second        See excerpt(s) below, for example (emphasis added, if any):
synchronize bit; and
                                        Note: As set forth below, a) is met by 1); b) is met by 2)/3), and c) is met by 4).


                                                                                   2 of 10
   June 1, 2020
                                   Case 6:20-cv-00453-ADA Document 1-14 Filed 06/01/20 Page 4 of 11
                                                                         CLAIM CHARTS
                                                          BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                                    U.S. Patent No. 9,923,996

communicate a second                “The synchronization requires each side to send its own initial sequence number and to receive a
acknowledgement;                    confirmation of it in acknowledgment from the other side. Each side must also receive the other side's
                                    initial sequence number and send a confirming acknowledgment.

                                       1) A ‐‐> B   SYN my sequence number is X
                                       2) A <‐‐ B   ACK your sequence number is X
                                       3) A <‐‐ B   SYN my sequence number is Y
                                       4) A ‐‐> B   ACK your sequence number is Y

                                    Because steps 2 and 3 can be combined in a single message this is called the three way (or three
                                    message) handshake.

                                    A three way handshake is necessary because sequence numbers are not tied to a global clock in the
                                    network, and TCPs may have different mechanisms for picking the ISN's. The receiver of the first SYN has
                                    no way of knowing whether the segment was an old delayed one or not, unless it remembers the last
                                    sequence number used on the connection (which is not always possible), and so it must ask the sender to
                                    verify this SYN. The three way handshake and the advantages of a clock‐driven scheme are discussed in
                                    [3].”

                                    “Request for Comments” (RFC) document RFC 793 (September 1981) https://tools.ietf.org/html/rfc793

wherein the network application is Google uses the apparatus (e.g., the one or more servers, etc.) including the non‐transitory memory
further configured to operate in   storing the network application (e.g., server software, etc.) that is further configured to operate in
accordance with a second           accordance with a second protocol (e.g., QUIC, etc.) that is separate from the TCP. The apparatus, when
protocol that is separate from the operating in accordance with the second protocol to establish a second protocol connection (e.g., QUIC
TCP, the apparatus, when           connection), is configured to: receive, by a second node (e.g., one of a QUIC‐compliant server or client)
operating in accordance with the   from a first node (e.g., the other one of the QUIC‐compliant server or client), a packet (e.g., QUIC
second protocol to establish a     negotiation packet).
second protocol connection,
configured to:                     See excerpt(s) below, for example (emphasis added, if any):

receive, by a second node from a    Note: Below is a web page of Google (https://www.google.com/).
first node, a packet;

                                                                             3 of 10
  June 1, 2020
               Case 6:20-cv-00453-ADA Document 1-14 Filed 06/01/20 Page 5 of 11
                                                  CLAIM CHARTS
                                   BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                             U.S. Patent No. 9,923,996




                Note: As set forth below, QUIC is separate from TCP.




                “On the surface, QUIC is very similar to TCP+TLS+HTTP/2 implemented on UDP. ...However, since QUIC is
                built on top of UDP, it suffers from no such limitations.” https://www.chromium.org/quic

                Note: As set forth below, a QUIC connection begins with a client sending a handshake packet.

                                                        4 of 10
June 1, 2020
               Case 6:20-cv-00453-ADA Document 1-14 Filed 06/01/20 Page 6 of 11
                                                  CLAIM CHARTS
                                   BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                             U.S. Patent No. 9,923,996




                Note: As set forth below, prior to a QUIC connection being established, the QUIC connection is “set up”
                using the aforementioned handshake.




                                                        5 of 10
June 1, 2020
                                 Case 6:20-cv-00453-ADA Document 1-14 Filed 06/01/20 Page 7 of 11
                                                                    CLAIM CHARTS
                                                     BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                               U.S. Patent No. 9,923,996




detect an idle time period        Google uses the apparatus (e.g., the one or more servers, etc.) that, when operating in accordance with
parameter field in the packet;    the second protocol (e.g., QUIC, etc.) to establish the second protocol connection (e.g., QUIC
                                  connection), is configured to: detect an idle time period parameter field (e.g., idle timeout parameter
                                  field, etc.) in the packet (e.g., QUIC negotiation packet, etc.).

                                  See excerpt(s) below, for example (emphasis added, if any):

                                  Note: As set forth below, a QUIC negotiation packet includes transport parameters that include an idle
                                  timeout parameter that is detected by a recipient of such packet.




                                                                          6 of 10
  June 1, 2020
               Case 6:20-cv-00453-ADA Document 1-14 Filed 06/01/20 Page 8 of 11
                                             CLAIM CHARTS
                              BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                        U.S. Patent No. 9,923,996




                                               7 of 10
June 1, 2020
                                     Case 6:20-cv-00453-ADA Document 1-14 Filed 06/01/20 Page 9 of 11
                                                                         CLAIM CHARTS
                                                          BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                                    U.S. Patent No. 9,923,996




identify metadata in the idle time    Google uses the apparatus (e.g., the one or more servers, etc.) that, when operating in accordance with
period parameter field for an idle    the second protocol (e.g., QUIC) to establish the second protocol connection (e.g., QUIC connection), is
time period, detectable by the        configured to: identify metadata (e.g., a value, etc.) in the idle time period parameter field (e.g., idle
first node, where, after the idle     timeout parameter field, etc.) for an idle time period, detectable by the first node, where, after the idle
time period is detected, the          time period is detected, the second protocol connection is deemed inactive.
second protocol connection is
deemed inactive; and                  See excerpt(s) below, for example (emphasis added, if any):

                                      Note: As set forth below, the metadata includes a value in seconds that is encoded as an unsigned 16‐bit
                                      integer.




                                      Note: As set forth below, after the idle time period is detected, the QUIC connection is closed due to
                                      inactivity.




                                                                                8 of 10
   June 1, 2020
                                  Case 6:20-cv-00453-ADA Document 1-14 Filed 06/01/20 Page 10 of 11
                                                                     CLAIM CHARTS
                                                      BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                                U.S. Patent No. 9,923,996




create or modify, by the second    Google uses the apparatus (e.g., the one or more servers, etc.) that, when operating in accordance with
node and based on the metadata,    the second protocol (e.g., QUIC) to establish the second protocol connection (e.g., QUIC connection), is
a timeout attribute associated     configured to: create or modify, by the second node and based on the metadata (e.g., the value of the
with the second protocol           idle timeout parameter field, etc.), a timeout attribute associated with the second protocol connection.
connection.
                                   See excerpt(s) below, for example (emphasis added, if any):

                                   Note: As set forth below, since the idle_timeout value sets the duration of idleness, after which the
                                   connection is shutdown, a timeout attribute of the connect is necessarily created or modified based on
                                   the value received in the idle_timeout field of the connection negotiation packet.




                                                                           9 of 10
  June 1, 2020
                                    Case 6:20-cv-00453-ADA Document 1-14 Filed 06/01/20 Page 11 of 11
                                                                         CLAIM CHARTS
                                                          BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                                    U.S. Patent No. 9,923,996




Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in any manner. For example,
the notes and/or cited excerpts, may or may not be supplemented or substituted with different excerpt(s) of the relevant reference(s), as appropriate. Further, to
the extent any error(s) and/or omission(s) exist herein, all rights are reserved to correct the same in connection with any subsequent correlations.




                                                                              10 of 10
    June 1, 2020
